TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00589-CR



                                  Roger Eugene Fain, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 95-112-K277, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due November 18, 2013. On counsel’s

motions, the time for filing was extended to January 27, 2014. Appellant’s counsel has now filed

a third motion requesting that the Court extend the time for filing appellant’s brief to March 3, 2014.

We grant the motion for extension of time and order appellant to file a brief no later than March 3,

2014. No further extension of time will be granted and failure to comply with this order will result

in referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is so ordered this 11th day of February, 2014.



Before Justices Puryear, Goodwin and Field

Do Not Publish